Title: To James Madison from Peter Stephen Chazotte, 26 September 1815
From: Chazotte, Peter Stephen
To: Madison, James


                    
                        Sir.
                        Philadelphia 26th. Septber. 1815.
                    
                    Author of A New System of Banking To establish either, A Merchants Bank of General Deposits, or A Grand National Bank, subjects, intimately connected with wellfare of this nation, the honour and prosperity of which are placed under the paternal care of your excellency, I have thought it my duty to present your excellency with a copy of the same, and to accompany it with a request, that you would be pleased so far to extend your kindness towards me as to give it a perusal. Making vows for the health and happiness of your excellency, I have the honour respectfully to remain: Your humble & obedt. Servt.
                    
                        
                            Pr. Stephen Chazotte
                            
                        
                    
                